Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 07/24/2020 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 16,
“…a plurality of electronic sensors affixed to the support structure, wherein at least one electronic sensor of the plurality of electronic sensors comprises: a first conductor plate configured to be disposed in soil; a switch electrically coupled to the first conductor plate, wherein the switch is configured to switch between a first mode and a second mode; a power supply electrically coupled to the switch, wherein the power supply is configured to provide a first electrical charge to the first conductor plate in the first mode of the switch; and a signal extractor electrically coupled to the switch, wherein, in the second mode of the switch, the signal extractor is configured to extract a signal at the first conductor plate based on the first electrical charge provided to the first conductor plate in the first mode of the switch.”
Claims 17-29 are also allowed as they further limit allowed claim 16.
Regarding claim 35, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 35,
“… electrically charging, at a sensor among the plurality of sensors, a first conductor plate from a power supply over a first predetermined time, wherein the first conductor plate is configured to be disposed in soil; electrically uncoupling the first conductor plate from the power supply; extracting a signal at the first conductor plate over a second predetermined time based on the electrical charge provided to the first conductor plate; determining whether a portion of the signal exceeds a threshold value, wherein a root presence is associated with a determination that the portion of the signal exceeded the threshold value; and storing a root presence indicator to the memory in accordance with the portion of the signal exceeding the threshold value.”
Claims 36-37 are also allowed as they further limit allowed claim 35.
Regarding claim 43, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 43,
“…electrically charge, at a sensor among a plurality of sensors, a first conductor plate from a power supply over a first predetermined time, wherein the first conductor plate is configured to be disposed in soil; electrically uncouple the first conductor plate from the power supply; extract a signal at the first conductor plate over a second predetermined time based on the electrical charge provided to the first conductor plate; determine whether a portion of the signal exceeds a threshold value, wherein a root presence is associated with a determination that the portion of the signal exceeded the threshold value; and store a root presence indicator to a memory in accordance with the portion of the signal exceeding the threshold value.”
Claims 44-45 are also allowed as they further limit allowed claim 44.
The closest prior art references that were found based on an updated search.
Dresselhaus et al. US 2006/0144438 - Moisture sensor, for use in irrigation, has control circuit to interrupt activating power signal based on signal from sensor circuit.
Crisp et al. US 2017/0202202 - Method for facilitating management of pathogen i.e. fungi, involves supplying high voltage electricity source with predetermined capacitance to soil in predetermined number of pulses to effect in-situ management of soil pest or pathogen.
Crisp et al. US 2016/0050902 - Method for managing soil pest, involves supplying a source of high voltage electricity with a predetermined capacitance to soil in a predetermined number of pulses to effect an in-situ management of soil pest at soil location.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 16, 35 and 43; therefore claims 16-29, 35-37 and 43-45 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867